Judgment, Supreme Court, New York County (Renee White, J.), rendered February 20, 1996, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a second felony offender, to a term of SVa to 7 years, unanimously affirmed.
The court properly excluded a police report prepared by a detective who was not called as a witness, since defendant’s statement contained therein was self-serving hearsay (see, People v Sibadan, 240 AD2d 30, 38, lv denied 92 NY2d 961). Since the officer who was called as a witness testified as to defendant’s entire statement, as he recalled it, even after looking at the notes of the non-testifying detective, the rule of completeness (see, People v Dlugash, 41 NY2d 725, 736; People v Gallo, 12 NY2d 12, 15), raised by defendant as a theory of admissibility for the first time on appeal, is inapplicable. In any event, were we to find the exclusion of the report to be error, we would find the error to be harmless because the additional exculpatory value of the excluded matter was minimal, particularly in light of the overwhelming evidence of defendant’s guilt provided by the victim’s companions and a disinterested witness. Concur — Nardelli, J. P., Ellerin, Wallach, Andrias and Saxe, JJ.